Appeal by the defendant from a judgment of the County Court, Nassau County (Peck, J.), rendered May 6, 2010, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*1394Although the defendant’s challenge to the count in the indictment charging criminal possession of a weapon in the second degree as jurisdictionally defective survives the valid entry of his plea of guilty and waiver of the right to appeal (see People v Iannone, 45 NY2d 589, 600 [1978]; People v Brown, 75 AD3d 655, 656 [2010]; People v Libby, 246 AD2d 669, 670 [1998]), that count was not jurisdictionally defective (see People v Hansen, 95 NY2d 227, 231 [2000]; People v Ray, 71 NY2d 849, 850 [1988]).
The defendant’s remaining contentions are forfeited by his plea of guilty (see People v Brown, 75 AD3d at 656; People v Greeman, 49 AD3d 463, 464 [2008]; People v Skya, 43 AD3d 1190 [2007]). Rivera, J.R, Balkin, Lott and Austin, JJ., concur.